Mustis, J.,

delivered the opinion of the court.
The plaintiffs, residing in Mobile, Alabama, on the 16th of January, 1832, effected insurance with the defendants on merchandize shipped on board the Hope, for the sum of two thousand seven hundred and fifty dollars: a loss having occurred, the claim of the plaintiffs was adjusted by the defendants in the sum of fifteen hundred dollars, which was paid, and the policy was delivered up. Previous to the adjustment, a libel had been filed against the Hope and cargo for salvage, (which had been made on the voyage insured,) in the District Court of the United States for the Southern District of Alabama. Judgment was rendered for the libel-ants, and the plaintiffs, claimants in the suit in admiralty, took an appeal to the Supreme Court of the United States, in which the decree of the court below was affirmed. The plaintiffs having been bound to pay this judgment, and having paid it, have brought suit against the insurers; they allege that this matter was not included in the adjustment made in 1832, and that the policy was delivered up to the insurers under the erroneous impression that the salvage claimed was unfounded and could not be sustained. The receipt on the policy is for one thousand five hundred and five dollars forty-two cents in full, for loss stated above ; and by the statement it does not appear that this claim for salvage is expressly included ; a claim for salvage was included, which had no connection with that which was the subject of the suit in admiralty.
There is no evidence which proves that the defendants had notice of this suit, which it appears the plaintiffs conducted entirely in their own way and on their own account. Had they notified the defendants, at the time of the settlement, of this outstanding claim, a different case would have presented itself; but construing the agreement as the plaintiffs themselves have executed it, we must consider it as conclusive on their claims under the policy. Had they considered the suit in the admiralty court of Mobile to have been conducted by them on account of the underwriters, is it possible that they would not have notified them of its exis*580tence, and as prudent men, have consulted them as to its management, and have called upon them for the expenditures incident to it1? We are forced to the conclusion that the plaintiffs have no claim whatever on the defendants for , 1 „ , . , . . . n , the causes set forth in their petition, l he judgment of the parish court is, therefore, reversed, and judgment is entered for the defendants, with costs in both courts.